      Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 1 of 13 PAGEID #: 1




                                UNITED STATES COURT FOR THE
                                 SOUTHERN DISTRICT OF OHIO
                                     SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                 Civ. No. ____________________________

 Dynegy Zimmer, LLC

 Defendant.



                                          COMPLAINT

        Plaintiff, the United States of America, by the authority of the Attorney General, through

its undersigned attorneys, and at the request of the Administrator of the United States

Environmental Protection Agency (EPA) hereby files this Complaint and alleges the following.

                                  NATURE OF THE ACTION

        1.     This is a civil action brought pursuant to Section 113(b) of the Clean Air Act

(CAA), 42 U.S.C. § 7413(b), by Plaintiff for injunctive relief and the assessment of civil

penalties against Defendant Dynegy Zimmer, LLC (Dynegy) for violations of the CAA and

regulations and permits thereunder at Defendant’s coal burning power generating station (the

Zimmer Station) located in Moscow, Ohio.

                        JURISDICTION, VENUE AND AUTHORITY

        2.     This Court has jurisdiction over the subject matter of this action pursuant to

Section 113(b) of the CAA, 42 U.S.C. § 7413(b) and 28 U.S.C. §§ 1331, 1345, and 1355. The

Court has personal jurisdiction over the Parties.



United States v. Dynegy Zimmer Complaint                                                     Page 1.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 2 of 13 PAGEID #: 2




        3.     Venue is proper in this judicial district pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b) and 28 U.S.C. §§ 1391(b) and (c), 1395(a), because Defendant is located in

this judicial district and the violations alleged herein occurred within this district, in Moscow,

Ohio.

        4.     Authority to bring this action is vested in the United States Department of Justice

pursuant to Section 305 of the CAA, 42 U.S.C. § 7605 and 28 U.S.C. §§ 516 and 519.

                                             PARTIES

        5.     Plaintiff the United States of America is acting at the request of EPA, an agency

of the United States.

        6.     Defendant Dynegy Zimmer, LLC is a corporation organized under the laws of the

State of Delaware.

        7.     Defendant Dynegy Zimmer, LLC is a "person" as defined by Section 302(e) of

the CAA, 42 U.S.C. § 7602(e).

                 BACKGROUND OF APPLICABLE CAA AUTHORITIES

        A.     Applicable CAA Authorities

        8.     The Clean Air Act establishes a regulatory scheme designed to protect and

enhance the quality of the nation’s air so as to promote the public health and welfare and the

productive capacity of its population. 42 U.S.C. § 7401(b)(1).

                              i.     OHIO SIP and Permit to Install

        9.     Section 108(a) of the CAA, 42 U.S.C. § 7408(a), requires EPA to issue air quality

criteria for each pollutant (criteria pollutant), the emissions of which cause or contribute to air

pollution which may reasonably be anticipated to endanger public health or welfare, and the




United States v. Dynegy Zimmer Complaint                                                       Page 2.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 3 of 13 PAGEID #: 3




presence of which in the ambient air results from numerous or diverse mobile or stationary

sources.

       10.     Section 109(a) of the CAA, 42 U.S.C. § 7409, requires EPA to promulgate

national ambient air quality standards (NAAQS) for each criteria pollutant. EPA has

promulgated NAAQS for sulfur oxides (SO2) (which is measured in the ambient air as sulfur

dioxide), nitrogen oxides (NOx) (which is measured in the ambient air as nitrogen dioxide),

carbon monoxide (CO), ozone, particulate matter (PM), and lead. 40 C.F.R. Part 50.

       11.     Section 107(d) of the CAA, 42 U.S.C. § 7407(d), requires EPA to promulgate

designations of those areas within a state that do not meet the NAAQS (Non-Attainment areas),

areas that meet NAAQS (Attainment areas), and areas that cannot be classified as meeting or not

meeting the NAAQS (Unclassifiable areas). Air quality designations can be found at 40 C.F.R.

Part 81.

       12.     Section 110 of the CAA, 42 U.S.C. § 7410, requires each state to adopt and

submit to EPA for approval a state implementation plan (SIP) that provides for the

implementation, maintenance, and enforcement of the NAAQS. Once EPA approves a SIP, it is

also independently enforceable by the federal government under Section 113 of the CAA,

42 U.S.C. § 7413.

       13.     The State of Ohio has a SIP (Ohio SIP) approved by EPA which is codified at

Ohio Administrative Code (OAC) 3745 et seq. See 40 C.F.R. Part 52 Subpart KK (40 C.F.R.

§ 52.1870 et seq.).

       14.     Part C of Title I (Sections 160 through 169B) of the CAA, 42 U.S.C. §§ 7470-92,

sets forth requirements for the prevention of significant deterioration (PSD) of air quality in

those areas designated as either Attainment or Unclassifiable for purposes of meeting the

United States v. Dynegy Zimmer Complaint                                                     Page 3.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 4 of 13 PAGEID #: 4




NAAQS. Pursuant to Section 165(a) of the CAA, 42 U.S.C. § 7475(a), no “major emitting

facility” may be constructed or modified in an Attainment or Unclassifiable area unless, among

other things: (a) a PSD permit has been issued for the proposed facility; and (b) the proposed

facility is subject to the best available control technology (BACT) for each pollutant subject to

regulation under the CAA emitted from, or which results from, such facility. 42 U.S.C.

§§ 7475(a)(1), (4); 7479(2)(C) (“construction” includes the modification of a facility).

       15.     State-issued PSD permits are federally enforceable. See 42 U.S.C. § 7413(b).

       16.     On February 5, 1987, pursuant to the CAA, 42 U.S.C. § 7475(a), and the Ohio

SIP, OAC 3745-31, Ohio EPA issued a PSD Permit permitting the construction of the Zimmer

Station (Permit to Install 14-1036) (PTI).

                           ii.     New Source Performance Standards

       17.     Section 111(b)(1) of the CAA, 42 U.S.C. § 7411(b)(1), requires EPA to:

(a) publish a list of categories of stationary sources that, in its judgment, cause or contribute

significantly to air pollution that may reasonably be anticipated to endanger the public health or

welfare; and (b) promulgate standards of performance for new sources within those categories.

These standards, commonly known as the New Source Performance Standards (NSPS) are

codified at 40 C.F.R. Part 60.

       18.     “New source” is defined as a stationary source, the construction or modification

of which is commenced after the publication of the regulations (or, if earlier proposed

regulations) prescribing a standard of performance applicable to such source. 42 U.S.C.

§ 7411(a)(2). “Stationary source” is defined as any “building, structure, facility, or installation

which emits or may emit any air pollutant.” 42 U.S.C. § 7411(a)(3).



United States v. Dynegy Zimmer Complaint                                                       Page 4.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 5 of 13 PAGEID #: 5




       19.     Section 111(e) of the CAA, 42 U.S.C. § 7411(e), prohibits an owner or operator

of a new source from operating any new (i.e., constructed or modified) source in violation of an

NSPS after the effective date of the NSPS applicable to such source.

                                   iii.    Title V of the CAA

       20.     Title V of the CAA, 42 U.S.C. §§ 7661-61f, and the regulations promulgated

thereunder establish an operating permit program for certain sources, including “major sources”

subject to NESHAP requirements. 42 U.S.C. § 7661a(a).

       21.     Pursuant to Section 502(b) of the CAA, 42 U.S.C. § 7661a(b), EPA promulgated

regulations implementing the requirements of Title V and establishing the minimum elements of

a Title V permit program to be administered by any state or local air pollution control agency.

57 Fed. Reg. 32,250 (July 21, 1992). These regulations are codified at 40 C.F.R. Part 70.

       22.     Under the CAA Title V provisions and regulations promulgated thereunder, all

“applicable requirements” for compliance with the CAA, including PSD Permit and NSPS

requirements, are set forth in one operating permit known as a Title V permit. 42 U.S.C.

§ 7661c(a) and 40 C.F.R. § 70.6(a).

       23.     Pursuant to Section 502(d) of the CAA, each state develops and submits to EPA

for approval a permit program meeting the requirements of Title V and the regulations

promulgated thereunder. Upon EPA approval, the state administers the Title V program,

including the issuance of Title V permits, within that state. 42 U.S.C. § 7661a(d). However,

EPA retains the authority to enforce state-issued Title V permits. See 42 U.S.C. § 7413(b);

40 C.F.R. § 70.6(b).




United States v. Dynegy Zimmer Complaint                                                    Page 5.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 6 of 13 PAGEID #: 6




       24.     On August 15, 1995, EPA fully approved the Title V program of the state of

Ohio, effective October 1, 1995, which is codified at OAC 3745-77. 60 Fed. Reg. 42,045 (Oct.

1, 1995).

       25.     The CAA, federal Title V regulations, and Ohio Title V regulations provide that

no source subject to Title V may operate except in compliance with a Title V permit. 42 U.S.C.

§ 7661a(a); 40 C.F.R. §§ 70.1(b) and 70.7(b); OAC 3745-77-02(A).

       26.     On November 18, 2004, OEPA issued Title V Permit No 14-13-09-0154 to the

Zimmer Station (2004 Title V Permit), which was renewed on March 23, 2017 (2017 Title V

Permit).

       B.      Particular Requirements Relevant to this Case

                                  i.      Opacity Requirements

       27.     Applicable NSPS regulations, the Ohio SIP, and the PTI and Title V permits for

the Zimmer Station each contain limits on the Zimmer Station’s particulate matter emission as

well as on the “opacity” of visible emissions. Opacity is a measure (by percentage) of the

amount of light attenuated by particulate matter in effluent emissions. Fully transparent stack

emissions that do not attenuate light will have an opacity of zero percent. Opaque stack

emissions that attenuate all of the visible light have an opacity of 100 percent. Opacity is used

generally as an indicator of the degree of particulate matter emissions.

       28.     Pursuant to Section 111(b) of the CAA, 42 U.S.C. § 7411(b), EPA promulgated

NSPS Subpart Da (NSPS Subpart Da), 40 C.F.R. §§ 60.40Da-52Da, which sets forth

requirements for “each electric utility steam generating unit that is capable of combusting more

than 73 megawatts (MW) (250 million British thermal units per hour (mmBtu/hr)) heat input of

fossil fuel … and [f]or which construction, modification, or reconstruction is commenced after

United States v. Dynegy Zimmer Complaint                                                     Page 6.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 7 of 13 PAGEID #: 7




September 18, 1978.” 40 C.F.R. § 60.40Da(a). Each such utility is an “affected facility” subject

to the requirements of NSPS Subpart Da. Id.

       29.     NSPS Subpart Da and the Ohio SIP define “opacity” as “the degree to which

emissions reduce the transmission of light and obscure the view of an object in the background.”

40 C.F.R. 60.2; OAC 3754-17-01(14).

       30.     NSPS Subpart Da, 40 C.F.R. § 60.42Da(b), states that: “an owner or operator of

an affected facility shall not cause to be discharged into the atmosphere any gases which exhibit

greater than 20 percent opacity (6-minute average), except for one 6-minute period per hour of

not more than 27 percent opacity.”

       31.     The Ohio SIP, OAC 3745-17-07(A)(1), also states “visible particulate emissions

from any stack shall not exceed twenty percent opacity, as a six-minute average. [The]… visible

particulate emissions from any stack may exceed twenty percent opacity, as a six-minute

average, for not more than six consecutive minutes in any sixty minutes, but shall not exceed

60% opacity, as a six-minute average, at any time. 59 Fed. Reg. 27,464 (May 27, 1994).

       32.     The PTI for the Zimmer Station similarly states that opacity shall not exceed

“20% as a six-minute average except for one six-minute period per hour of not more than 27%.”

PTI No. 14-1036 at 2.

       33.     At all relevant times herein, the Zimmer Station’s Title V Permits contained the

opacity limits in NSPS Subpart Da and the PTI (as set forth in Paragraphs 30 and 32 above)

because those limits are stricter than the SIP’s opacity limit. See 2004 Title V Permit at Part

III.A.I.1 and 2.c; 2017 Title V Permit at C.1.b.1.a and c (noting that the strictest limit applies).




United States v. Dynegy Zimmer Complaint                                                       Page 7.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 8 of 13 PAGEID #: 8




                                     ii.   SO2 Emission Limits

        34.     The PTI Permit for the Zimmer Station requires compliance with a short-term

BACT SO2 emissions limit for Boiler 006 of 1.0 lb/mmBtu based on a 3-hour average. PTI No.

14-1036 at 9.

        35.     At all relevant times herein, the SO2 limit set forth in Paragraph 35 above was

contained in Zimmer Station’s Title V Permits. See 2004 Title V Permit at Part III.A.I.1 and 2.b;

2017 Title V Permit at C.1.b.1.c.

        C.      CAA Enforcement Authority

        36.     Sections 113(a) and (b) of the CAA, 42 U.S.C. §§ 7413(a) and (b), authorize EPA

to bring a civil action against any person who violates any regulation promulgated pursuant to

Section 111 of the CAA, any requirement or prohibition of, or permit issued under, an EPA-

approved SIP, or a Title V permit.

        37.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes the Court to enjoin a

violation, to require compliance, to assess a civil penalty, and to award any other appropriate

relief for each violation.

        38.     Section 113(b) of the CAA, 42 U.S.C. § 7413(b), authorizes injunctive relief and

civil penalties of up to $25,000 per day for each violation of the CAA or regulation promulgated

or violation of a permit issued thereunder including state-issued permits pursuant to EPA-

approved SIPs and Title V permits. This statutory maximum civil penalty has been increased to

reflect inflation pursuant to the Federal Civil Penalties Inflation Adjustment Act (28 U.S.C.

§ 2461), as amended, to $37,500 per day for each violation occurring after January 12, 2009,

through November 2, 2015, and up to $101,439 per day per violation for each violation occurring




United States v. Dynegy Zimmer Complaint                                                     Page 8.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 9 of 13 PAGEID #: 9




after November 2, 2015, and assessed after January 13, 2020. See 85 Fed. Reg. 1755 (Jan. 13,

2020), codified at 40 C.F.R. Part 19.

                                      GENERAL ALLEGATIONS

        39.     The Zimmer Station is located at 1781 U.S. Route 52 in Moscow, Ohio.

        40.     The Zimmer Station is a fossil fuel-fired electric generation plant that began

initial operation in March 1991.

        41.     At all relevant times herein, the Zimmer Station has had a coal-fired boiler known

as Boiler B006.

        42.     At all relevant times herein, Boiler B006 at the Zimmer Station has emitted “air

pollutants” and air contaminants within the meaning of the CAA and Ohio SIP. See 42 U.S.C.

§ 7602(g); OAC 3745-15-01(B) (‘“Air pollutant’ or ‘air contaminant’ means particulate matter,

dust, fumes, gas, mist, smoke, vapor or odorous substances, or any combination thereof”).

        43.     At all relevant times herein, Defendant has been the “owner” and “operator” of

the Zimmer Station and Boiler 006 within the meaning of the CAA, NSPS, and the Ohio SIP.

See, e.g., 42 U.S.C. §§ 7413(b), 7661a; 40 C.F.R. §§ 60.2; OAC 3745-15-01(T).

        44.     At all relevant times herein, the Zimmer Station and Boiler B006 have each been,

a “source,” “stationary source,” a “major stationary source,” a “major emitting facility,” a “major

source” and a “facility” within the meaning of the CAA, NSPS and the Ohio SIP. See 42 U.S.C.

§§ 7602(j) (defining “major stationary source”) and (z) (defining “stationary source”), 7661

(defining “major source”) and 40 C.F.R. § 60.2 (defining “stationary source”); OAC 3745-31-

01(NNN),(W) (defining “source” and “major stationary source”); 3745-17-01(B)(5) (defining

“facility” as a stationary source).




United States v. Dynegy Zimmer Complaint                                                     Page 9.
    Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 10 of 13 PAGEID #: 10




        45.     Construction of Boiler B006 commenced after September 18, 1978 and, at all

relevant times herein, Boiler B006 had a net generating capacity of approximately 1,300

Megawatts (MWs).

        46.     At all relevant times herein, Boiler B006 has been an “affected facility” within the

meaning of NSPS Subpart Da, 40 C.F.R. § 60.40Da(a).

        47.     Boiler 006 emits air pollutants including SO2 and PM through a “stack” within the

meaning of OAC 3745-15-01(Y).

        48.     At all relevant times herein, Defendant, as the owner and operator of the Zimmer

Station, was required to comply with the requirements set forth in the PTI and the 2004 and 2017

Title V Permits.

        49.     In March of 2008, November of 2010, and December of 2014, EPA issued Notice

of Violations (NOVs) to Defendant which alleged the opacity and SO2 emissions violations at

the Zimmer Station that are the subject of this Complaint.

        50.     EPA has issued Defendants three requests for information (in 2003, 2009, and

2010) in response to which Defendant provided information to EPA.

                       FIRST CLAIM FOR RELIEF: Opacity Violations

        51.     The allegations in Paragraphs 1 - 51 are hereby re-alleged and incorporated by

reference as if fully set forth herein.

        52.     At all relevant times herein, Boiler 006 at the Zimmer Station has been an

“affected facility” within the meaning of NSPS, 40 C.F.R. §§ 60.2, 60.40Da, because it is a

steam generating unit that commenced construction after September 18, 1978, and that has a heat

input capacity from fuels combusted in the steam generating unit of greater than 73 MW. As

such, Boiler 006 is subject to the requirements of NSPS Subpart Da, 40 C.F.R. § 60.40Da et seq.

United States v. Dynegy Zimmer Complaint                                                     Page 10.
    Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 11 of 13 PAGEID #: 11




        53.     At all relevant times herein, NSPS Subpart Da, the Ohio SIP, the PTI and the

2004 and 2017 Title V Permits required that Defendant not cause to be discharged into the

atmosphere gases which exhibit greater than 20 percent opacity on a 6-minute average. NSPS

Subpart Da, the PTI and the 2004 and 2017 Title V Permits except one 6-minute period per hour

of not more than 27% opacity, and the Ohio SIP excepts one 6-minute period per hour of not

more than 60% opacity. See 40 C.F.R. § 60.42Da(b); OAC 3745-31-05(A)(3); the PTI Permit;

2004 Title V Permit at Part III.A.I.1 and 2.c; 2017 Title V Permit at C.1.b.1.a.

        54.     On numerous occasions after November 19, 2010, gases exhibiting greater than

20 percent opacity on a 6-minute average were discharged from the Zimmer Station into the

atmosphere in violation of NSPS Subpart Da, the Ohio SIP, and the Zimmer Station’s PTI and

Title V permits.

        55.     Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court these violations will continue.

        56.     As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), Defendant is liable for injunctive relief and the assessment of civil penalties

to the United States up to the amounts set forth in Paragraph 38 above per day for each violation.

                     SECOND CLAIM FOR RELIEF: SO2 Emissions Violations

        57.     The allegations in Paragraphs 1 - 51 are hereby re-alleged and incorporated by

reference as if fully set forth herein.

        58.     At all relevant times herein, Boiler 006 at the Zimmer Station has been “fuel

burning equipment” within the meaning of the Ohio SIP, OAC 3745-18-01(B)(4) and (5).

        59.     At all relevant times herein, the PTI and Title V Permits for the Zimmer Station

prohibited Defendant from causing SO2 emissions from Boiler 006 to exceed 1.0 lb/mmBtu on a

United States v. Dynegy Zimmer Complaint                                                   Page 11.
     Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 12 of 13 PAGEID #: 12




3-hour average. PTI Permit No. 14-1036 at 9; 2004 Title V Permit at Part III.A.I.1 and 2.b; 2017

Title V Permit at C.1.b.1.c.

        60.    On numerous occasions after November 19, 2010, SO2 emissions from Boiler 006

exceeded 1.0 lb/mmBtu on a 3-hour average in violation of the Zimmer Station’s PTI and Title V

Permits.

        61.    Based on a reasonable opportunity for further investigation or discovery, unless

restrained by the Court these violations will continue.

        62.    As a result of the above-listed violations, pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b), Defendant is liable for injunctive relief and the assessment of civil penalties

to the United States up to the amounts set forth in Paragraph 38 above per day for each violation.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Court:

A.      Assess against Defendant a civil penalty, and enter judgment against Defendant and in

favor of the United States, in an amount up to the statutory maximum penalties per day of

violation authorized by the CAA as amended and as set forth in Paragraph 38 above.

B.      Award the United States injunctive relief pursuant to Section 113(b) of the CAA,

42 U.S.C. § 7413(b);

C.      Grant such other relief as this Court may deem just and proper.




United States v. Dynegy Zimmer Complaint                                                   Page 12.
   Case: 1:20-cv-00071-SJD Doc #: 1 Filed: 01/28/20 Page: 13 of 13 PAGEID #: 13




                                            Respectfully submitted,

                                           BRUCE S. GELBER
                                           Deputy Assistant Attorney General
                                           Environment and Natural Resources Division
                                           U.S. Department of Justice



                                           KAREN S. DWORKIN
                                           Deputy Section Chief
                                           Environmental Enforcement Section


                                           /s/ Elizabeth L. Loeb
                                            ELIZABETH L. LOEB
                                            Senior Attorney
                                            Environmental Enforcement Section
                                            Environment and Natural Resources
                                            Division
                                            P.O. Box 7611
                                            Washington, D.C. 20044-7611
                                           (202)616-8916

                                           DAVID M. DEVILLERS
                                           United States Attorney
                                           s/Matthew J. Horwitz
                                           MATTHEW J. HORWITZ(0082381)
                                           Assistant United States Attorney
                                           Attorney for Defendant
                                           221 East Fourth Street, Suite 400
                                           Cincinnati, Ohio 45202
                                           Office:(513)684-3711
                                           Fax:(513)684-6972
                                           E-mail: Matthew.Horwitz@usdoj.gov




Of Counsel:
Sabrina Argentieri
U.S. Environmental Protection Agency



United States v. Dvnegy Zimmer Complaint                                           Page 13.
